

 
Exhibit 10.2
 
MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of February 16, 2007, is entered into by and among Concept Ventures Corporation,
a Nevada corporation (the "Company"), Roth Capital Partners, LLC, as agent
(“Roth”), Mr. Jiada Hu, in his individual capacity ("Make Good Pledgor"), and
Securities Transfer Corporation, as escrow agent ("Escrow Agent").
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated February 16, 2007 (the "SPA"), evidencing their participation in the
Company's private offering (the "Offering") of securities. As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, Make
Good Pledgor agreed to place certain shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) into escrow for the benefit of the
Investors in the event the Company failed to satisfy certain After-Tax Net
Income thresholds.
 
WHEREAS, pursuant to the requirements of the SPA, the Company and Make Good
Pledgor have agreed to establish an escrow on the terms and conditions set forth
in this Make Good Agreement;
 
WHEREAS, Roth has agreed to act as agent for the Investors in connection with
this Make Good Agreement pursuant to the terms and conditions of that certain
Agency Agreement, dated as of the date hereof, by and among Roth and the
Investors;
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. Make Good Pledgor and the Company hereby appoint
Escrow Agent to act in accordance with the terms and conditions set forth in
this Make Good Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with such terms and conditions.
 
 
2. Establishment of Escrow. Within three Business Days following the closing of
the Offering, Make Good Pledgor shall deliver, or cause to be delivered, to the
Escrow Agent certificates evidencing an aggregate of 3,601,309 shares of the
Company’s Common Stock (the "Escrow Shares"), along with bank signature stamped
stock powers executed in blank (or such other signed instrument of transfer
acceptable to the Company’s Transfer Agent). One-half of the Escrow Shares (the
“2007 Make Good Shares”) shall be pledged to secure the Company’s commitment to
achieve the 2007 Guaranteed ATNI (as defined below) and one-half of the Escrow
Shares (the “2008 Make Good Shares”) shall be pledged to secure the Company’s
commitment to achieve the 2008 Guaranteed ATNI (as defined below). As used in
this Make Good Agreement, “Transfer Agent” means Securities Transfer
Corporation, or such other entity hereafter retained by the Company as its stock
transfer agent as specified in a writing from the Company to the Escrow Agent
and Roth.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Representations of Make Good Pledgor. Make Good Pledgor hereby represents and
warrants to Roth as follows:
 
(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances. Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.
 
(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgor pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgor,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.
 
4. Disbursement of Escrow Shares.
 
a. Fiscal Year Ended December 31, 2007. Make Good Pledgor agrees that if the
After-Tax Net Income for the fiscal year ended December 31, 2007 reported in the
Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2007, as filed with the Commission (the “2007 Annual Report”) is less than
$5,678,000 (the “2007 Guaranteed ATNI”), Roth shall provide written instruction
(with a copy to the Company) and direct the Escrow Agent to instruct the
Transfer Agent to transfer to each Investor (in such Investor’s name) on a pro
rata basis (based upon such Investor’s Investment Amount specified on Exhibit A
attached hereto relative to the aggregate Investment Amounts of all Investors
specified on Exhibit A attached hereto) for no additional consideration a number
of 2007 Make Good Shares that is equal to:
 
(such Investor’s Investment Amount / (7.144 x (2.14 / ($40,562,110 / actual
After-Tax Net Income reported in the 2007 Annual Report)))) - the number of
Shares issued in the transaction to such Investor
 
(the “2007 Investor Shares”). Should the preceding formula yield a number equal
to or less than zero, no transfer of 2007 Make Good Shares shall be made to
Investors. In no event shall the failure by the Company to achieve the 2007
Guaranteed ATNI result in the delivery by the Make Good Pledgor to the Investors
of a number of shares that is in excess of the number of 2007 Make Good Shares
pledged hereunder. Subject to the timing of the Transfer Agent, transfers of
2007 Investor Shares to the Investors as required under this Section shall be
made to the Investors within 7 Business Days after the date which the 2007
Annual Report is filed with the Commission, provided that Escrow Agent is given
notice of the 2007 Annual Report’s filing and results. If the Company’s audited
consolidated financial statements for the fiscal year ended December 31, 2007
specify that the 2007 Guaranteed ATNI shall have been achieved, no transfer of
the 2007 Investor Shares to the Investors shall be required by this Section and
Roth shall provide written instruction (with a copy to the Company) to the
Escrow Agent to return all 2007 Make Good Shares deposited with the Escrow Agent
to the Make Good Pledgor within 7 Business Days after the date which the 2007
Annual Report is filed with the Commission, provided that Escrow Agent is given
notice of the 2007 Annual Report’s filing and results. The Escrow Agent need
only rely on the letter of instruction from Roth in this regard and will
disregard any contrary instructions. The Escrow Agent shall be entitled to rely
on the calculations provided by Roth in releasing the Escrow Shares for
disbursement, with no further responsibility to calculate or confirm amounts.
 
 
2

--------------------------------------------------------------------------------

 
 
b. Fiscal Year Ending December 31, 2008. The Make Good Pledgor agrees that if
the Company’s After-Tax Net Income for the fiscal year ended December 31, 2008
reported in the Company’s Annual Report on Form 10-K for the fiscal year ending
December 31, 2008, as filed with the Commission (the “2008 Annual Report”) is
less than $8,200,000 (the “2008 Guaranteed ATNI”), Roth shall provide written
instruction (with a copy to the Company) and cause the Escrow Agent to instruct
Transfer Agent to transfer to each Investor (in such Investor’s name) on a pro
rata basis (based upon such Investor’s Investment Amount specified on Exhibit A
attached hereto relative to the aggregate Investment Amount of all Investors
hereunder) for no additional consideration a number of 2008 Make Good Shares
that is equal to:
 
(such Investor’s Investment Amount / (4.986 x (2.14 / ($40,562,110 / actual
After-Tax Net Income reported in the 2008 Annual Report)))) - the number of
Shares issued in the transaction to such Investor
 
(the “2008 Investor Shares”). Should the preceding formula yield a number equal
to or less than zero, no transfer of 2008 Make Good Shares shall be made to
Investors. In no event shall the failure by the Company to achieve the 2008
Guaranteed ATNI result in the delivery by the Make Good Pledgor to the Investors
of a number of shares that is in excess of the number of 2008 Make Good Shares
pledged hereunder. Subject to the timing of the Transfer Agent, transfers of
2008 Investor Shares to the Investors as required under this Section shall be
made to the Investors within 7 Business Days after the date which the 2008
Annual Report is filed with the Commission, provided that Escrow Agent is given
notice of the 2008 Annual Report’s filing and results. If the Company’s audited
consolidated financial statements for the fiscal year ended December 31, 2008
specify that the 2008 Guaranteed ATNI shall have been achieved, no transfer of
the 2008 Investor Shares to the Investors shall be required by this Section and
Roth shall provide written instruction (with a copy to the Company) to the
Escrow Agent to return all 2008 Make Good Shares the Escrow Agent to the Make
Good Pledgor within 7 Business Days after the date which the 2008 Annual Report
is filed with the Commission, provided that Escrow Agent is given notice of the
2008 Annual Report’s filing and results. The Escrow Agent need only rely on the
letter of instruction from Roth in this regard and will disregard any contrary
instructions. The Escrow Agent shall be entitled to rely on the calculations
provided by Roth in releasing the Escrow Shares for disbursement, with no
further responsibility to calculate or confirm amounts.
 
 
3

--------------------------------------------------------------------------------

 
 
c. Notwithstanding anything to the contrary contained herein, in the event that
the release of any of the 2007 Make Good Shares or the 2008 Make Good Shares to
the Investors or the Make Good Pledgor or any other party is deemed to be an
expense or deduction from revenues/income of the Company for the applicable
year, as required under GAAP, then such expense or deduction shall be
excluded for purposes of determining whether or not the 2007 Guaranteed ATNI or
the 2008 Guaranteed ATNI has been achieved by the Company.
 
d. The Make Good Pledgor’s obligation to transfer shares of Common Stock to
Investors pursuant to Section 4.11 of the SPA shall continue to run to the
benefit of an Investor who shall have transferred or sold all or any portion of
its Securities, and Investors shall have the right to assign its rights to
receive all or any such shares of Common Stock to other persons in conjunction
with negotiated sales or transfers of any of its Securities.
 
e. The Company and Make Good Pledgor covenant and agree, to provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for each Investor. The Company and Make
Good Pledgor understand that if such tax reporting documentation is not provided
and certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, and the Regulations promulgated
thereunder, to withhold a portion of any interest or other income earned on the
investment of the Escrow Property.
 
5. Duration. This Make Good Agreement shall terminate upon the distribution of
all the Escrow Shares in accordance with the terms of this Make Good Agreement.
The Company agrees to promptly provide the Escrow Agent written notice of the
filing with the Commission of any financial statements or reports referenced
herein.
 
6. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the SPA and in accordance with this Make Good Agreement, (i) Make Good
Pledgor covenants and agrees to execute all such instruments of transfer
(including stock powers and assignment documents) as are customarily executed to
evidence and consummate the transfer of the Escrow Shares from Make Good Pledgor
to the Investors, to the extent not done so in accordance with Section 2, and
(ii) following its receipt of the documents referenced in Section 6(i), the
Company and Escrow Agent covenant and agree to cooperate with the Transfer Agent
so that the Transfer Agent promptly reissues such Escrow Shares in the
applicable Investor’s name and delivers the same as directed by such Investor.
Until such time as (if at all) the Escrow Shares are required to be delivered
pursuant to the SPA and in accordance with this Make Good Agreement, any
dividends payable in respect of the Escrow Shares and all voting rights
applicable to the Escrow Shares shall be retained by Make Good Pledgor. Should
the Escrow Agent receive dividends or voting materials, such items shall not be
held by the Escrow Agent, but shall be passed immediately on to the Make Good
Pledgor and shall not be invested or held for any time longer than is needed to
effectively re-route such items to the Make Good Pledgor. In the event that the
Escrow Agent receives a communication requiring the conversion of the Escrow
Shares to cash or the exchange of the Escrow Shares for that of an acquiring
company, the Escrow Agent shall solicit and follow the written instructions of
the Make Good Pledgor; provided that the cash or exchanged shares are instructed
to be redeposited into the Escrow Account. Make Good Pledgor shall be
responsible for all taxes resulting from any such conversion or exchange.
 
 
4

--------------------------------------------------------------------------------

 
 
7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or Roth shall have the right to consult and hire
counsel and/or to institute an appropriate interpleader action to determine the
rights of the parties. Escrow Agent and/or Roth are also each hereby authorized
to institute an appropriate interpleader action upon receipt of a written letter
of direction executed by the parties so directing either Escrow Agent or Roth.
If Escrow Agent or Roth is directed to institute an appropriate interpleader
action, it shall institute such action not prior to thirty (30) days after
receipt of such letter of direction and not later than sixty (60) days after
such date. Any interpleader action instituted in accordance with this Section 7
shall be filed in any court of competent jurisdiction in the State of New York
or the State of California, and the Escrow Shares in dispute shall be deposited
with the court and in such event Escrow Agent and Roth shall be relieved of and
discharged from any and all obligations and liabilities under and pursuant to
this Make Good Agreement with respect to the Escrow Shares and any other
obligations hereunder.
 
8. Exculpation and Indemnification of Escrow Agent and Roth.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Roth’s sole obligation under this Make Good Agreement is to
provide written instruction to Escrow Agent (following such time as the Company
files certain periodic financial reports as specified in Section 4 hereof)
directing the distribution of the Escrow Shares. Roth will provide such written
instructions upon review of the relevant After-Tax Net Income amount reported in
such periodic financial reports as specified in Section 4 hereof. Roth is not
charged with any obligation to conduct any investigation into the financial
reports or make any other investigation related thereto. In the event of any
actual or alleged mistake or fraud of the Company, its auditors or any other
person (other than Roth) in connection with such financial reports of the
Company, Roth shall have no obligation or liability to any party hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
c. The Company and Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, Roth and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Roth in connection with any claim or demand,
which, in any way, directly or indirectly, arises out of or relates to this Make
Good Agreement or the services of Escrow Agent or Roth hereunder; except, that
if Escrow Agent or Roth is guilty of willful misconduct or gross negligence
under this Make Good Agreement, then Escrow Agent or Roth, as the case may be,
will bear all losses, damages and expenses arising as a result of its own
willful misconduct or gross negligence. Promptly after the receipt by Escrow
Agent or Roth of notice of any such demand or claim or the commencement of any
action, suit or proceeding relating to such demand or claim, Escrow Agent or
Roth, as the case may be, will notify the other parties hereto in writing. For
the purposes hereof, the terms "expense" and "loss" will include all amounts
paid or payable to satisfy any such claim or demand, or in settlement of any
such claim, demand, action, suit or proceeding settled with the express written
consent of the parties hereto, and all costs and expenses, including, but not
limited to, reasonable attorneys' fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding. The provisions of this Section 8 shall survive the termination of
this Make Good Agreement, and the resignation or removal of the Escrow Agent.
 
 
6

--------------------------------------------------------------------------------

 
 
9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.
 
10. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.
 
11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
 
7

--------------------------------------------------------------------------------

 
 
12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.
 
15. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof.
 
16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
 
17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
 
8

--------------------------------------------------------------------------------

 
 
18. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 

       
COMPANY:
 
CONCEPT VENTURES  CORPORATION
 
   
   
  By:   /s/ Jiada Hu  

--------------------------------------------------------------------------------

Name: Jiada Hu
Title: CEO and President
 
 
Address:
 
Room 2201 Tower A
Cyber Times Building
Tian’an Cyber Park, Futian District
Shenzhen, China 51804
Attn: Chairman
Facsimile: 86-755-83475180

 

        MR. JIADA HU:  
   
   
       /s/ Jiada Hu  

--------------------------------------------------------------------------------

Address:
 
 
Room 2201 Tower A
Cyber Times Building
Tian’an Cyber Park, Futian District
Shenzhen, China 51804
Facsimile: 86-755-83475180

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR OTHER
PARTIES FOLLOWS]

 
10

--------------------------------------------------------------------------------

 
 

       
ESCROW AGENT:
 
SECURITIES TRANSFER
CORPORATION, as Escrow Agent
 
   
   
    By:   /s/ Kevin Halter, Jr.  

--------------------------------------------------------------------------------

Name: Kevin Halter, Jr.
Title: President
 
 
Address: 
 
2591 Dallas Parkway, Suite 102
Frisco, Texas 75234
Attn: Kevin Halter, Jr.
Facsimile: 469-635-0088


       
AGENT:
 
ROTH CAPITAL PARTNERS, LLC
 
   
   
    By:   /s/ Aaron Gurewitz  

--------------------------------------------------------------------------------

Name: Aaron Gurewitz
Title: Managing Director, Equity Markets
 
 
Address:
 
24 Corporate Plaza 
Newport Beach, CA 92660

 
 
11

--------------------------------------------------------------------------------

 
 